                 Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 1 of 31




                                                                                       Attadnmmt 8- Summons Form
A0440 (Rev. 12/09)   Say   i   a Civil Athon


                                   UNITED STATES DiSTRIcT COURT
                                                          fwthe

                                                        District of_______




                        Plaintiff
                                                                                          0CA278
                                                                    Civil Action No.

          31LV                                               )

                                                             )
                        Defendant


                                               SUMMONS IN A CIViL ACTION

 To: (Defendanr'snamed address)




          A lawsuit has been filed against you.

          Within 21 days after service of this swnnions on you (not counting the day you received
                                                                                                      -
                                                                                                    it) or 60 days if you are
                                                                            the United States described in Fed. R. Civ. P. 12
 the United States or a United States agency, or an officer or employee of
 (a)(2) or (3)  -you must serve on the plaintiff an answer to the attached complaint or a motion
 Federal Rules of Civil Procedure. The answer or motion must be       served on the plaintiff or
                                                                                                     under Rule 12 of the
                                                                                                 plaintiff's attorney, whose
 name and address are:




                                                                                                         in the     complaint.
         If you fail to respond, judgment by default will be entered against you for the relief demanded
  You also must file your answer or motion with the court.


                                                                         CLERK OF COURT


  Date:
                                                                                    Signature Qf Cle,* orL)eputy Clerk




  Rev Ed Odcber 26 2017
                Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 2 of 31




                                                                                         Attachmtiit 8     -   Summons Form
A0440 (Ret. t29) Suiioas ma Civil AdIria


                                  UNITED STATES DISTRICT COURT
                                                          for the
                                                        District of


                  7-       ii


                           Plaintiff                         )
                              v.                                      Civil Action No.


                           Defendant
                                                             )

                                               SUMMONS IN A CIVIL ACTION-
                                                                           r                                   __
                                                                                                                    T
To: (Defendanrnamedaddrexs)                C




         A lawsuit has been filed against you.
                                                                                                                                   'I
         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.12
(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
name and address are:




         If you fail to respond, judgment by default will be entered against you for the relief deinsnded in the complaint.
 You also must ifie your answer or motion with the court.



                                                                          CLERK OF COURT


 Date:
                                                                                    Signature of CIei* or Deputy Clerk




                                                                                                                              47
Rev. Ed. October26, 2017
                Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 3 of 31




                                                                                         Attachment 8- Summons Form
A0440 (Rev. 12109)   5s    in a Civil   Acüon


                                   UNITED STATES DISTRICT COURT
                                                          1r the
                                                        District of




                           Plaintiff
                              V.                                      Civil Action No.

         \t Df3t                                             )




                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)                                    tO     'O                          T'5(°




         A lawsuit has been filed against you.

                                                                                                      -
        Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are

               -
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.12
(a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief dennded in the complaint.
You also must ifie your answer or motion with the court.



                                                                          CLERK OF COURT


 Date:
                                                                                    Signature of aerk or Deputy Clerk




                                                                                                                        47
Rev. Ed. October26, 2017
                   Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 4 of 31




                                                                                         Attachmtmt 8- Summons Form
A0440 (Rev.   12A)9)   Sies ma Civil Action

                                    UNITED STATES DISTRIcT COURT
                                                             the
                                                        Disirict of
                                                                                                                             /


                                                            )




                                                                      Civil Action No.
                                                            )



                             Defendant

                                              SUMMONS IN A CIVIL ACTION

To:(Defendanr'snameandaddress)                      5   k''                t2-O     %O             ThaL7& 1S?,(J




         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are

(aX2) or (3)    -
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
                you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
name and address are:




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
                                                                                    Signature qf Cle,* or Deputy Clerk




                                                                                                                            47
Rev. Ed. October 242017
                 Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 5 of 31




                                                                                                   Attachmmt 8- Summons Form
A0440 (Rev   12R)9)   Swtunsia a Civil Adic


                                        UNITED STATES DISTRICT COURT
                                                                   ft.r   the

                                                                 District of




                                                                                Civil Action No.

                           PctcH(&Jei
                              ç/eflLI... --




                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)            !(?3
                                                             (      c4x ZT,3
                                                                                                              '-is




         A lawsuit has been filed against you.

                                                                                                                -
         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are

(a)(2) or (3) -
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.12
                you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief             denaded in the complaint.
You also must file your answer or motion with the court



                                                                                   CLERK OF COURT


Date:
                                                                                             Signature of Clerk or Deputy Clerk




                                                                                                                                  47
Rev. Ed. Octther 26 2017
                    Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 6 of 31




                                                                                                Attachment 8- Summons Form
A0 440 (Rev.   12/09)   Summons in   a Civil Action



                                         UNITED STATES DISTRICT COURT
                                                                   for the


                                                                  District of_________


                                                                     )

                                                                     )

                                                                     )
                               Plaint ,fJ
                        tL   &-(J                                    )

                                                                     )
                                                                             Civil Action No.

                                                                     )

                                                                     )
                              Defendant

                                                       SUMMONS IN A CIVIL ACTION
                                                                                                                  sced-)c.a
To: (Defendant's name and address)


                                         J'ts
  Q_     Qiui                 -&'      _7         -'      '   '



                                                                                                                 /

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaiiiiff s attorney, whose
name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must ifie your answer or motion with the court.



                                                                                CLERK OF COURT


 Date:
                                                                                           Signature of Clerk or Deputy Clerk




                                                                                                                                47
Rev. Ed. October 26,2017
                 Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 7 of 31




                                                                                      Atthmmt 8- Summons Form
AO 440 (Rev. 12O9)   SuIaa CM         Atho


                                 UNITED STATES DISTRIcT COURT
                                                         for the
                                                       District of_______


                                                            )

                                                            )

                                                            )

                                                                   Civil Action No.


(U\r1L                     <2,aAJ                           )

                                                            )
                         Defendant


                                             SUMMONS IN A CIViL ACTION
                                                          &<k\                          u      SA
To: (Defendant'.c name and address)                                                            t:g    ri



          A lawsuit has been filed against you.

         Within2l days after serviceof this summons onyou(not countingthedayyoureceivedit)or 6Odays if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.12
(a)(2) or (3)  -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
 name and address are:




        If you fail to respond, judgment by default will be entered against you for the relief dennnded in the complaint.
 You also must file your answer or motion with the court.



                                                                       CLERK OF COURT


 Date:
                                                                                  Signature of Clerk or Deputy Clerk




                                                                                                                        47
Reic Ed. October26, 2017
                  Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 8 of 31




                                                                                       Attathmtt 8- Summons Form
AO 440 (Rev. 12/09)   Su    a a Civil Actio&

                                   UNITED STATES DISThJCT COURT
                                                          for the
                                                        District of_________




                                                                    Civil Action No.
                                                            )

 5Ck&)                LcJ     C\                             )


                           Defendant


                                               SUMMONS IN A CIVIL ACTiON
                                                zyCL            q )Ct                          &   (       PL
To: (Defendant's name and address)                                                           -j        1




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are

(a)(2) or (3)  -
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
                you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief deimmded in the complaint.
You also must ifie your answer or motion with the court.

                                                                           I
                                                                       CLERK OF COURT


Date:
                                                                                  Signature of Clerk or Deputy Clerk




                                                                                                                         47
Rev. Ed. Oeteber 26,2017
               Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 9 of 31




                                                                                       Attadiment 8- Summons Form
A0440 (Rev. I29)   Sis     in a   CMI Action

                                    UNITED STATES DISTRICT COURT
                                                           forthe

                                               _________District of_________




                           Plaintiff                         )
                             V.                                     Civil Action No.

        eAA        p c2'-i
                      Del    endont
                                    A.)c;


                                               SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)




                                                                                 (o1A                  O2 ç2t               Qd
         A lawsuit has been filed against you.
                                                                                                         L,ter       7'151O

                                                                                                        -
         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are

(a)(2) or (3) -
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.12
                you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
name and address are:




         If you fail to respond, judgment by default will be entered against you for the relief deimnded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date:
                                                                                  Signature   f   Cle,* or Deputy   Clerk




                                                                                                                              47
Rev. Ed. October26, 2017
               Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 10 of 31




                                                                                        Attachmeut 8- Summons Form
AO 440 (Rev. i2O9) 5uannonaa Civil ActIon

                                        JNITED STATES DIsTRIcT COURT
                                                          fthe
                                                       District of


                                                              )

                                                              )

                           Plaint fff                         )

                              V.                                     Civil Action No.
                                                              )

                                        vç                    )

                           Defendant


                                             SUMMONS IN A CIVIL ACTION

To: (Defendant's name md address)       (,   -           j.
                                                                                  oc vb        &4 3-



         A lawsuit has been filed against you.

                                                                                                      -
         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief detmnded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date:
                                                                                   Signature of Clerk or Deputy Clerk




Rev. Ed. October26, 2017
                    Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 11 of 31

A0 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

                                          UNITED STATES DISTRICT COURT
                                                           for the
                                          __________WESTERN District of _Texas_______

Adrian Gilliard (pro se                       )
            Plaintiff             )
            v.               j              Civil   Action No.


              Defendant               )


                                 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
 To:
                                                                      (Christmas Fuller)
                                                           40        o-                                    --ts      b
       Testimony: YOU ARE COMMANDED to appear at the time, tiate, and place set forth below to testify
at a deposition to be taken in this civil action. If you are an organization, you must designate one or more
officers, directors, or managing agents, or designate other persons who consent to testify on your behalf
about the following matters, or those set forth in an attachment:

  Place:                                                                                Date and Time:


          The deposition will be recorded by this method:
         Production: You, or your representatives, must also bring with you to the deposition the following
          documents, electronically stored informafri, or objects     rd must permit inspection, copying,
          testing, or sampling of the material:



                                                                                               -
          The following provisions of Fed. R. Civ. P. 45 are attached Rule 45(c), relating to the place of
 compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and
 (g), relating to your duty to respond to this subpoena and the potential consequences of not doing so.

 Date:
                                      CLERK OF COURT


                Signature   of Clerk or Deputy Clerk             Attorney's signature


 The name, address, e-mail address, and telephone number of the attorney representing 'name of party)
                                                          who issues or requests this subpoena, are:


                         Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible
 things before trial, a notice and a copy of the subpoena must be served on each party in this case before it
 is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

 Civil Action No.

                                                 PROOFOFSERVICE
                (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I   received this subpoena for (name of individual and title, if any)
  On (date)

                I__J £L_          ....L   -----   L..                         ---------    j       I..J.....I   --
    Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 12 of 31




Name Bandy Baker




                                       Civil Action No.




              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION To:
                           e.c-¼(         %?    1 L       LC- (Z.     C0                          &)tcA:   Q%2.I

                   testimony YOU ARE COMMANDED to appear at the time, date, d place set
forth below to testify at a deposition to be taken in this civil action. If you are an org,rzalion, you
must designate one or more officers, directors, or managing agents, or designate ottEr persons
who consent to testify on your behalf about the following matters, or those set forth in an
attachment
Place:      Date and Time:
The deposition will be recorded by this method:
Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 13 of 31




                             CM Action No.



       SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION To:
 e-°            C)q                 &tt-o   ?tjo   1,tC%    f)---l(ptJ(,1

         Teslimany:   YOU ARE COMMANDED to appear at the tkne, data, and place set
                         Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 14 of 31

    A0 88 (Rev. 06/09) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                                for the



       &'Qi
                                   Plaint   'f.5T                                   )
                                      v.                                            )           Civil Action No.
                                                                                     )

                                  Defendant                                          )


                                                       SUBPOENA TO APPEAR AND TESTIFY
                                                    AT A HEARING OR TRIAL IN A CIVIL ACTION
                                                                                                                           rn          '-
                                                                                                                                                   -r
                                                                                                                                                    I
                                                                                                                                                        i
    To:              CQ-                                      °\
                                                                          u                                        k



                                                                                                               place set forth below
              YOU ARE COMMANDED to appear in the United States district court at the time, date, and
                                                                                      remain at the  court until the judge or a court
     to testify at a hearing or trial in this civil action. When you arrive, you must
                                                                                                  you  must  designate   one or more
     officer allows you to leave. If you are an organization that is not a party in this case,
                                                                                                    your behalf  about  the following
     officers, directors, or managing agents, or designate other persons who consent to testify on
     matters, or those set forth in an attachment:


                                                                                                                            -

     Place:                                                                                     Courtroom No.:
                                                                                                Date and Time:


                You must a\so bring wi               you the following documents, electronically stored information               orQpts (blank fnot
     applicable):C       'Ickt                                           r*" 0             .,      S
                    St




                                                                                                                       and\Fed.
              The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena,
                                                                                           potential consequences of  not doing
     R. Civ. P. 45 (d) and (e), relating to your duty to respond to this subpoena and the
     so, are attached.




      Date:
                                         CLERK OF COURT
                                                                                                     OR


                                                              of Clerk or Deputy Clerk                                 Attorney   5'   signature




      The l3ame,                 email, and telhc
                                 S.CI VvQCj
                                                               urnr            attorney representing (name ofpartv)                    1'



               Q     b-.')..TL      L2\                                 , who issues or requests this subpoena, are:




I
                Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 15 of 31



AO 88B (Rev. 06/09) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action




                                        UNITED STATES DISTRICT COURT
                                                              for the
                                        &bccr i)          District   of______
Adrian Gilliard                                                                                 )

                              Plainff

                                   v.                                          )       Civil Action No.


                                                                               )       (If the action is pending in another district, state where:


 Defendant                         )                          __________District     of                           )


                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR
TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

                        To:Michelle Gilliard
                                   t- LC                  e

      /   Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
doiments, elçctroni     ly stored informat'on, or objects, and permit their inspection, copying, testing, or sampling of the
  L       T'cx '.
                .              ô
                               .

material:non-deidacted phone record for 09/17/2018 10/30/201 8.Durg test original Copies ,CCF.
 Place:                                                                                Date and Time:;


     'Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
 nspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 Place:                                                             Date' and Time:




         The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule 45
(d) and (e), relating to your duty to respond to thistpoena and the potential conse uences of not doing so, are attached.


Date:
     Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 16 of 31



Name: Ceanne Spence

Name Bandy Baker




                                        Civil Action No.




               SUBPOENA TO TESTIFY AT A flEPOSITION IN A CIVIL ACTION To:
                                  iotr'-
                  Testimony: YOU ARE COMMANDED to appear at the lime, date, aid place set
forth below to testily at a deposition to be taken in this civil action. If you are an organization, you
must designate one or more officers, directors, or managing agents, or designate ottr persons
who consent to testify on your behalf about the following matters, or those set forth inan
attachment
Place:      Date and lime:
               Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 17 of 31
AO88(Rev.O6/O)S*poat                 dTestifyataHearingorTriaIinaCiviiAction


                                   UNITED STATES DISTRICT COURT
                                                                 for the



                                                                     )

                         Plaintiff
                            V.                                       )         Civil Action No.
                                                                     )

                                                                     )




                                        SUBPOENA TO APPEAR AND TESTIFY
                                     AT A HEARING OR TRIAL IN A CIVIL ACTION

To:      Jec,3              (0jc




         YOU ARE COMI'IANDED to appear in the United States district court at the time, date, and place set forth below
to testif' at a hearing or trial in. this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave If you are an organization that is not a party m this case, you must designate one or more
officers, directors, or managing agents, or designate other perspns who consent to testif' on yopr behalf about the following
          or those set forth in an attachment:     0!r              (X)            Es t'                          (t2     -r-
                                                                                            cct         (4       Or-'
Place:                                                                         Courtroom No.:
                                                                               Date and Time:


         You must also bring with you the following documents, electronically stored information, or objects (blank f not
applicable):




         The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Fed.
R. Civ. P. 45 (d) and (e), relating to your duty to respond to this subpoena and the potential consequences of not doing
so, are attached.




Date:
                            CLERK OF CO URT
                                                                                   OR


                                      Signature of Clerk or Deputy Clerk                          Attorney   signature



The name, address, e-mail, and telephone number of the attorney representing (name ofpariy)
                                                          who issues or requests this subpoena, are:
                  Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 18 of 31



AO 88B (Rev,06/09) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action




                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                                    District of       Q)c5
Adrian Gilliard C Q              '                                                       )


                             Plaintiff                                   )


                                y.                                       )        CivilActionNo.                                                 I




    irXp', _                 cDJS41k_1, LUJY\                          ej      (If the action is pending in another   strict, state where:


    Defendant                    )                     ___________ District of


                      SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
    OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION


                                                                -


            Production:   YOU ARE COMMANDED to produce at the time, date, and place set forth below the
following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or samD)ipa of the materiaon-didacted Dhone record for 09/17/2018 10/30/201 8.Dura _test original
              at              4-       &,-Qc V --(
Copies ,CCF1                          .Q.o        r4vQ tt-
 Place:                                                    Date and Time:         I




                                                                                  I
F




        'Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designted premises,                                          land,
 or other property possessed or controlled by you at the time, date, and location set forth below, so that the
 requesting party may inspect, measure, survey, photograph, test, or sample the property or any designated
 object or operation on it.
  Place:                                                      Date and Time:




            The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena,
    and Rule 45 (d) and (e), relating to your duty to respond to this subpoena and the potential consequences of
    not doing so, re attached.


    Date:




                                                                                                                                                 I
     Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 19 of 31



A088A Rev.02114)SubpoenatoTeslifyataDepositioninaCMtAction

                             UNITED STATES DISTRICT COURT
                                        for the
                        western         District of    Texas
Adrian Gilliard
     Plaintiff                           )
      v.                                 Civil Action No.
      Defendant's
TxFPS
Courtney Lumme
Jean Long
Beauford Keith Downs

Name: Leslie Wallrath

Name:Christina Fuller

Name: Leslie Sims

Name: Christi Gatlin

Name: Chris Skinner
                  PQg
                        Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 20 of 31



                                  CLERK OF COURT
                                                                                   OR
                                        Signature of Clerk or Deputy Clerk                                 Attorney's signature


The name, addressneail, and telephone number of the attorney represen of
                                                                           part),

                                                           who issues or requests this subpoena, are:
                                                                              to Permit Inspection of Premises in a Civil Action (Page 2)
AO 88B (Rev. 06/09) Subpoena to Produce Documents, Information, or Objects or




                                                PROOF OF SERVICE
                                                                                                                            P. 45.)
               (This section should not be filed with the court unless required by Fed. R. Civ.

          This subpoena for (name of individual and title, if any)


was received by me on (date)



               I   served the subpoena by delivering a copy to the named person as follows:


                                                                                        On (daf                              ;   or

                    I   returned the subpoena unexecuted because:



           Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have
           also tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the
           amount of
           $




 My fees are $                                                   for travel and $       for services, for a total of $




           I       declare under penalty of perjury that this information is true.


 Date:

                                                                                           Senior's signature
                 Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 21 of 31




  (1) Producing Documents or Electronically Stored Information.
These procedures apply to producing documents or electronically
stored information:
(A)         Documents. A person responding to a subpoena to produce
documents must produce them as they are kept in the ordinary
course of business or must organize and label them to correspond to
the categories in the demand.
(B)         Form for Producing Electronically Stored Information Not
Specfled. If a subpoena does not specify a form for producing
electronically stored information, the person responding must
produce it in a form or forms in which it is ordinarily maintained or
in a reasonably usable form or forms.
(C)          Electronically Stored Information Produced in Only One
Form. The person responding need not produce the same
electronically stored information in more than one form. (D)
Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored
information from sources that the person identifies as not reasonably
accessible because of undue burden or cost. On motion to compel
discovery or for a protective order, the person responding must show
that the information is not reasonably accessible because of undue
burden or cost. If that showing is made, the court may nonetheless
 order discovery from such sources if the requesting party shows
 good cause, considering the limitations of Rule 26(b)(2)(C). The
 court may specify conditions for the discovery.
   (2) Claiming Privilege or Protection.
   (A) Information Withheld. A person withholding subpoenaed
information under a claim that it is privileged or subject to
protection as trial-preparation material must:       (i) expressly
make the claim; and
     (ii) describe the nature of the withheld documents,
 communications, or tangible things in a manner that, without
 revealing information itself privileged or protected, will enable the
 parties to assess the claim.
   (B) Information Produced. If information produced in response to a
 subpoena is subject to a claim of privilege or of protection as
 trialpreparation material, the person making the claim may notify
 any party that received the information of the claim and the basis for
 it. After being notified, a party must promptly return, sequester, or
 destroy the specified information and any copies it has; must not use
 or disclose the information until the claim is resolved, must take
 reasonable steps to retrieve the information if the party disclosed it
 before being notified; and may promptly present the information to
 the court under seal for a determination of the claim. The person
 who produced the information must preserve the information until
 the claim is resolved.

(e) Contempt. The issuing court may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena. A nonparty's failure to obey must be excused if the
subpoena purports to require the nonparty to attend or produce at a
place outside the limits of Rule 45(cX3XAXii).
              Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 22 of 31




             U.S.Department of Jusike                                                                     PROCESS RECEIPT AND RETURN
             United States Marshals Servtce                                                                                    for Seuce of Pweess          M   USJAarshal"


             P            F                                                                                                               COURT CASE NUMBER
                                                                    eu
             DEFEbD                                                                                                                               S OF PItCESS


            TRD                                                                                                                                                 _.
                                             OP     V1I)UAL,      COMP        ,CORPORA            N. ETC.     TO SERVE ORDESCRIFFION OP PROPTY TOIEIZE QR CONDEMN




             SENDNOTWE OF S(VICE COPY TOREQUSETER AT NAME AND ADDRESS BELOWt                                                      J   i'umtser   oce,stot,e
                                                                                                                                      sereadwith thisFonu 285


                                                                                                                                      Number of patties to be
                                                                                                                                      served in this ease

                                                                                                                                      Check for sercice
                              L
              sPEALflg$.mucfloNS OR )ThERINPORMA/IIOHThAT WILL ASSIST IN EXPEDIIINO SERVICE ttncMde8




              SWsre           Attomey other Ongtator r       e     service cii behalf oF                                          mEPHaNa HUMBEIk

                                                  J'j                                                     0   DEFENDANT                          22        IM 9)
                 SP        E BELOW FOR USE OF US. MARSHAL ONLY DO NOT WRITE BELOW T1IS LINE
              I acknowledge receipt for the total
              ntaabcr of proccst indicated.

                     i                              I   _
                                                        Total Process    District of
                                                                         Origin
                                                                                        1




                                                                                        I




                                                                                        IN
                                                                                            District to       Signature   of Authorized USMS Deputy or Clerk

                                                                                                              ___ ________ ___
                                                                                                                                                                            I
                                                                                                                                                                                =




              0     I horebyccrtlt   and rcwns thall am unable to localc the    indiidisal,company.       coiporalion. etc named above (See rema,*e below)
              Name and title of mdividuai served (lInot shown abow                                                                           :      A permu of uitsbk age and discretion
                                                                                                                                                    then rcsiding in dcndantsusual place
                                                                                                                                                    of abode
              Addeess (conriileie only dffãiwn! 1/ian shown abav)
                                                                                                                                                                                           am


                                                                                                                                                 Signature of U& MaraaI or Deputy


                                                                                                                                      AØUdOU

                                                  H
                                                                 PrdingPce             TcWcbasp&              A4V*ttC Dposds




                               .i




                                       1.   CLERK OF THE COURT                                                                                              PRIOR EDITIONS MAY BE USED
                                       2. USMS RECORD
                                       3. NOTICE OF SERVICE
                                       4. BILLING STATEMENT': To bc returned to the U.S. Marshal with payment,
                                          if any amount is owed. Please remit promptly payable to I/S. Marthal.                                                                     Fonn OSM.285
                                       5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                     Rev. 12/80

                                                                                                                                                                                                     49
Rev. Ed. October 26,2017
   Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 23 of 31




ILS, Department-of Justice                                                                              PROCESS RECEIPT AND REUJRN
United States Marshals Service


                                                                                                                                            cc
                                                      U                     I

                                                                                                                                            T'pE OVPROc$

                4       ....                                                                                               TO SIIZE OR CONDEMN
                    N          OF INDIVIDUAL,                  MPANY, CORPORATION. TC. To SERVE OR DESCRIPTION OF PROPERTY

  SERVE JJQ.CL                                        .
                                                                                       .                         ____                             ____                       ____
                        DRESS (P,geI arRFD, Ap.vt                           at     ., Ca , SSatees4ZI       C    )
        AT
                                  q    ....    ..,.


                                                              JIELOW
 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS                                                                           Number of process to be
                                                                                                                                        servedwithUnsFonn285


                                                                                                                                        Nsanbcrofpafleatobc
                                                                                                                                        served in this case


                                                                                                                                        on URA.


  SPECIAL INSTRUCTIONS CR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING
                                                                           SERVICE (I                                                                .ilsuas4Awe lev'
  All Tdepktsne Nu.mbe,a, wtd LctLed TImesAvMeferSøWa:




                                                                             coo behalf ol                                               PDN5NUM55R               DATR
  Signature/sf fttoly a            g'awrrcq.tcating                                                         [j                                                               /      /

                                                                                                            ONu1'                   )qiq Lf2l /(/)                ffJ.              /
            i4isa                       *)    IJJi 4i) iIL
                                                                                                Distnctto        Signature
                                                                                                                                       iAi          I    )   *.r!
                                                                                                                             of AuthoazedUSMS Digatty or CICdc               Date
   *muwkicrecàt*tTthcIctul                    Tetulirocess Distridof                                                                                                     J




  numberof procum indicated                                                 Ongm                Serve
  (&gn onlyfat- Uc'M285        fawre
  lhananaUSM2&$ ii,rubm1fle4                              ...............   No.................... No
   Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 24 of 31
                                     Attachment 9- U.S.. Marshaj Form 285 (USM-285)




  USM-285      is   a 5-port form. FIR out the form and printS copies: Sign as needed and route as sp'-cIfied below,

US. Departancat ofJustke
United States Marshals Service
                                                                                           PROCESS RECEIPT AND RETURN
                                                                                                                                            by U.& Marshal"


PLAINTIFF                                                                                                                  COURT CASE NUMBER


DEFENDANT                                                                                                                  IYPE OF PROCESS


                    NAiE Of JNW                   MPANY. CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 SERVE
    AT              ADFIRFSS(SJrseI


SEND NOTICE OF SERVICE COPY                                                        ADDRESS BELOW
                                                                                                                      Nwnbtr ofprocess to be
                                                                                                                        vcdwiththisform 285

                                                                                                                      Nanubcrofpsiui*siobc
                                                                                                                      served in Ibis case

                                                                                                                      Cbet Rssrvisc
                                                                                                                      etLS.k
 SPEC3M. INS'IRUCIIONS OR OThERINFORMAI1ON ThAT WILL ASSIST IN EXPEDITINGSERVICE
 Al Tthp,&.n,Nn*hen  jdEit*n,d TiwzAvef.r3ervk:

          A



          of Attorney other Or      net    esing service on balislf of                     fl PLAINTIFF             1TPHOrWUMBER                              I      I
                                                                                           LJENDANT                 r9(l'(fZ2/L(3,                    L(/7/-
  S   _CE BELOW FOR USE OF U.& II4RSHAL ONLY DO NOT WRITE BELOW THIS LINE
Ia      Iccrecaptfnethck5al          Total Process   District of         I   District to     j   SignstureofAtaborizedUsMSDepotyocclak                        Date
number of process Indicated.                         Origin                  Serve
(p, mIfrr t,SM..15 fnwne
tIumonetFS,tf2&5iabaJso4)                            No._                                        ______

I herdry certify and return thafi Li have pessonafly servrd,1J hatre legal evidence ofvice. Li have exeasted assisown in             azts. the            ross
                                                                                                                                                       descxibed
on the uidivóat ccnçany.          poration. etc.. sithe idckcssshown those rai the on the intthiibial usigumy. cerprealum. dx. thown at the á.kcss inserted below.

 LJ   hereby certify and retsen that I wn unable to locate the isditideat cumpan. corporation. Ok. named above (&esssun*eMow)
Name and title oflndiviuhial     cd4fnneale.wwdoe)                                                                                 A person of suitable age and discretion
                                                                                                                                  then residing indefoudanfeusual place
                                                                                                                                  of abode
A&s,kateiv4ffies1tnaai*owsithowi                                                                                           I   Date
                                                                                                                                                                             am
                                                                                                                                                                         Jpm


Service Fcc         Total Mileage Chargca Foewanhag Fee            I   ToIl Clncgcs              iAdv*iccDepoaita     Amount owed to US. Marthalor
                    n3dudmgendewsws,                                                                                  tAmowut of Reftmd



REMARKS:




                      I.CLERK OF ThE COURT                                                                                                  PRIOR EDITIONSMAY BE USED
                      2. USMS RECORD
                      3, NOTICE OF SERVICE
                      4. BILLING STATEMEN1' Tobe eetuinedtothc US. biseshal with payment.
                         irony sint*ant isoureui Please rcmit prosui*Iy p5)5ble toILS. Mtliai.                                                                    Fotun USM.285
                      5. ACKNOWLEDGMENTOF RECEIPT                                                                                                                      Rev. 12/So
                                                                                                                                                                                    49
   Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 25 of 31
                                                                                                      Attachment 9- U.S.. Marshal Form 285 (USM-285)




  usri-286 ts a S-part farm.               FU     out the   fcrr ano pr                 S   coptes.     Si     s needed      and   raL2te   as Fp-dfied below.

                                                                                                                                         j :1
                                                                                                                   9
PLADi1FF                .                 -                                                                              CO4JRT CASE NUMBER
              Adnan              Gilliard
r,EFr.1)ANT                                                                                                              TYPE OF PROCESS


                     NAME OF INDIVIDUAL. COMPANY. C RPORA 1 N. ETC. TO SERVE OR DESCRIFFION OF PROPERTY TO SE1ZE OR CONDEMN

 SERVEJ                                  1itticxtr4
                     ADDRESS'. ,wI or RFD. .Ipinawi .o.              Its   Stat,' awl       P Code,

                '-    c     .o
SEND NOTICE OF SERVICE ('üPY ru
                                     .G..   9)-i
                                        (tESTEII.
                                              i
                                                              .:C
                                                            AT NAME AND ADDRESS BELOW
                                                                                                 -.lLL.7k                       \5
                                                                                                                     Niunhe a iwucess to he
                                                                                                                                                -9i4
                                                                                                                     tuned with hut Fuxrn 285

                                                                                                                        anbcr of ptahiss Lobe
                                                                                                                     served in this case

                                                                                                                     Cbintforswticc


SPECIAL INSTIWCTIONS OR. OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE
.4il Tdirph.ne Nismben         dE.i
                              TlwsAvfrforSnvk:




                                                                                                                   mwPnoNwNuMBwR                   DATE
                                                                                                                                                              /     /
                                                                                                                   1t2Z 4)
  SPACE BELOW FOR USE OF U.S. MARSHAL ONLY DO NOT WRITE BELOW ThIS LINE
I arbiowledgerecapt for the tilal        Total Proczss District of          Distinct to         Signature ofAithsnzed USMS Deputy or Clint                  Date
nubrofrocessusdicated                                  Origin               Seine
    csdfitr USM..8$ t(mose
(.SIgn

tsoorUS%f&Si.rsabwltal                                  N__                 No._
I hereby certify mid return that i   0
                                   luaveperaunafly ezve&D have lepsi evidince of service                 0
                                                                                                have cxecutesl asthowu in 'Ranis      the pcocessdesaibetl
on the individual. congany. coiptvatiou etc.. atthcadtkssshown thove on the on the individual. asapany. coiporation. etc. alwwn attic *kcss intcitcd below.

         Lebycc11ify mud return that 1 inn unable to locate the iuhvitbiat csingiany. cosporation. etc. nmised above    (Savsw*sbelow)
Name and title of individual     vcd(tfaotluowwthovel                                                                           A person of suitable age and discretion
                                                                                                                                thtn reisding in deft danrs usual place

                                                                                                                            Date                 That
                                                                                                                                                                        Jpm
                                                                                                                            S      sot afliS     that strfiqitaty


Service Fee          Total Mileage Churgesi Foswanbng Fee             Total Charges             Advance Deposits    Amount owed to US. M&thaI or
                     uncbsdmgsndeawsrz)                                                                             tMno solo ReBind")



REMARKS:




tsoarnmin               I CLERk OF ThE COURT                                                                                            PRIOR. EDIITONSMAY BE USED
                        2. USMS RECORD
                        I. NOTICE OF SERVICE
                        4. BILLING STATEMEN1 Tobe returtucdtothc U.S. Minshal with payment.
                           ifmuymnountisowed. Plasoonnit tonig*ly payable tollS. ?sthal.                                                                                 usg,t-gs
                        5. ACTNOWLEDGMENT OF RECEIPT                                                                                                                    Rev. 12180
                                                                                                                                                                                     49
    Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 26 of 31
                                                                                                  Attachment 9- U.S.. Marshal Form 285 (USM-285)




  USM-225       is   a 5-pact form. Fiiiot the            fo-rmnd              print 5 copies. Sign        as needed ard route as specified below.

U.S. Deparluuit of Justice                                                                 PROCESS RECEIPT AND RETURN
United States Marshals Service
                                                                                                                               r           'I
PLAINTIFF                                                                                                               COURT CASE NUMSER
                Adnan            Gflhtard
DEFENDA"F


                     NA      OFINDIVIDU       .COMYANI.0                       TI      ETC. TO SERVE OR DESCRIPTION Of PROPERTY TO SEIZE OR CONDEMN

 SERVE
    AT               ADDRESS (.Bat-elor RFD. ,IpinmeatNo. CRy. .Bat-eon

                       Lt2c)
SENt) NOTICE OF SERVICE COPY TOREQUESTER AT NAME ANt) A                                                             Number of piocess to be
                                                                                                                    suvcd with Ibes Fonn 255

                                                                                                                    Numt*s of pwhes tube
                                                                                                                    served in Use case

                                                                                                                    Chat kruss,cc
                                                                                                                    tnU.S.k

 SPECiAL INSI1tUCDONS OR OTRERINFORMA11ON THAT WILL ASSIST IN EIPEDflING SERVICE
 Aft Tdqè.neNambees ondEathnated TIzw.sAvefer5essfr.J:
                                                                                                                       (In*ed.454ssus
                                                                     I

            A




 Suf.4tt4yetherOiginatorrauvkccnbthaIfof                                                    1PLJ                 ITELEPHONE SOMBER               DAlE
                                                                                                                                                          /      /
                                                                                           :DEFENDAI(r                     cf2t/&f3             :&f/7J24
  SPACE BELOW FOR USE OF U.& MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE
I     viedge receipt for the total     Total Process   District of       I   District to     Si     cc ofAeatsesizcd USMS Deputy or Clak                Date
number of process indicated.                           Origin                Sort-c




 I hereby   cn
(51515 onls for (jSM..SJ tfmoss
tkgao,F.hf2&5isjbaitfesft
                          that (II
                                                       No._
                                             ssaaIIy served
                                                                             No.             ______ __________
                                                                     have legal evidence of usysce.   U
                                                                                                     usaveexecutest adisowisas
 on the indivkhzal . conmsy. cospreation. etc.. at the adikessahownabove on the on the inshvisksal .congsmiy; plaltrosi. etc. thoan at the

                                 that! *n tasable to locate the Ru5videat canpmy. coeporation. etc. named above (&asen*ehdow)
                                                                                                                                                 eproumsricsoricsi
                                                                                                                                                akce inserted below.

 Name and title of sndividizal servcd(ifmoinwisthove)                                                                      U   Apnofsuitablcagcanddisccetion
                                                                                                                               dscnresidisg   indsumaIpIacc
                                                                                                                               olabode

                                                                                                                                                                     am
                                                                                                                                                                 ._pm
                                                                                                                           SiwtufUS5brl orDepsdy
 Service Fee         Total Mileage Chergeal Forwwshng Fcc             Total Cliseges          Advance Deposits      Amount owed to US. Mardsaf or
                     mddnstkamrsi                                                                                   tAniomsi of Rcfitnd)



 REMARKS:




                          I. CLERK OF THE COURT                                                                                       PRIOR EDITIONSMAY BE USED
                          2. USMS RECORD
                          3 NOTICE OF SERVICE
                          & BILLING STA1EMENV Tobe retained (oUst US. Marshal with pavinat
                             Wmyarnolmt isoseed. Please remit proag*Iy payable to U.S. Martha).                                                               Fans USM.285
                          5. ACENOWLEDOMENT OF RECEIPT                                                                                                           Rcv. 12/80
                                                                                                                                                                              49
  Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 27 of 31
                                                                                           Attachment 9- U.S.. Marshal Form 285 (USM-285)




 USM-285         ,s   a 5-part focm.        FU   out the fnrr arO prit S copies.                S.        s   heeded an route as sp.-cifed below,

                                                                                                                                       'I ::1    ku



PLAINTIFF


DEFENDANT
               MnanGtard____1                                                                                        COURT CASE NUMBER


                                                                                                                     TYPE OF PROCESS


                      NME OF IN)IVU                           - CORPORATION. ETC. TO        SERVE OR DESCRIPTION Of PROPERTY TO SEIZE OR CONDEMN

SERVE
   AT                 ADDRESS (.wIe               ,lputnwnt. Q                  d21PCid
                                                                                            ULl
SEND NOTICE OF SERVICE COPY TOREQUESTER AT NAME AND ADDRESS BELOW                                                     her oIprocessto be
                                                                                                                 saved with this Penn 285

                                                                                                                 )heubrofpin*kstobe
                                                                                                                 served in this case

                                                                                                                 Chest
                                                                                                                 enU.S.A

SPECIU. INSERUCTIONS OR OThERJNFORMA11ON ThAT WILL ASSIST IN EXPEDITING SERVICE
AtrdsphsowNwisbe's         w,dE.d flaasAvef.rSe'vkê:




sl44mic 9tutomcyo4crIgiatocreqieFsaviceenbdinIfot                                                          ImavHoseswuasaaw

JI (/\4(                                                                               DEFENDANT
                                                                                                              j-7
                                                                                                                           L12LPT3
 S         CE BELOW FOR USE OF IJ.S. IL4RSHAL ONLY DO NOT WRITE BELOW THIS LINE
I           creceipt fer the total       Total Ptoccss   Did of          Distzictto      SignatuxcotAmherizedUSMsflcpityorCle&                             Date
number of process indicated                              Origin          Sune
(SlgaowIyJorlJSU28Jlfnwss


I hereby califysodrcturntbatl     U   have personally save&L1 have legal esidenec of service. C]               tecated as shown in "Ranaits'. the process desaibed
on the hadividiwl . coniginay. uaqxiatkm. ate.. atthcadtkess shown ebosconthe as the insbviik,aI     .casy. umporation. etc. shown at the i&kcss inaciled below.
   I   I hereby edify ind return that   Isa iaiablc to locate the hsdissideat carginay. coiporation. etc. ninned above (Sesreasa*rheiow)
           )dtatlCOcidEflshal                    WflebO5)                                                              I   U    A person o'siailable age and discretion
                                                                                                                               then rcstdhig mdcfwtdant's usual place




                                                                                                                                                                    LJpm
                                                                                                                           Signatsstofl1S   ?demhel iwDqwy



Service Fee           Total Mileage Churgesj Foiwanhag Fcc           Total Charges       Advance Deposits       Amount owed to US. Martha}' or
                      mcludnigsakawn)                                                                           (Amount ofRcfund)



REMARKS:




                        I. CLERK OF ThE COURT                                                                                          PRIOR EDFIIONSMAY BE USED
                        2. USMS RECORD
                        5. NOTICE OF SERVICE
                        & BILLING STAThMENV Tobc reflunedto the U.K Murshaiwithpayment.
                           if any wnaaat ssoveeil Pleme remit pro.egdly payable to US. Marshal.                                                                Penn 135)4-285
                        5. ACENOWLEDOMEWI'OF RECEIPT                                                                                                                 Rev. 12/80
                                                                                                                                                                                  49
      Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 28 of 31
                                                                                                    Attachment 9 U.S. Marshal Form 285 (USM-285)




  USM-285       ts
               __    a 5-part form.              lI   out the fotrn and print 5 coptes. Stcjr                     is   needed and route as spc             tfted    bejow.


U.S.     P'I'                                                                              PROCESS RECEIPT AND RETURN
United States Marshals Service                                                             See'                           ic         r           L


PLAINTIFF                                  . -                                                                                 COURTCAZENUMSER
               Adrian Githard
DEFENDANT                                                                                                                      TYPE OF PROCESS




 SERVE
    AT
                            u)F 14DI

                     ADDRFSS(sw
                       '-
                                                                     CIiy.
                                                                                           ____-
                                              VAL. CoMPANY. CORPORATION. ETC. TO SERVE OR.DESCRIPTION OF PROPERTY TO SBIZE OR CONDEMN


                                                 RFiowm.                     StwtondZlPCod.ti


SEND NOTICE Of SERVICE COPY ORE                                AT NAMEAND ADDRESS BELOIk                                   innticr olpniccss to he
                                                                                                                         served whhsF285

                                                                                                                            nber of pm tobe
                                                                                                                         saved in this case

                                                                                                                         (best fv service
                                                                                                                         cm U.S.A.


 SPECIAL INS1R.UCTIONS OR OTHEIUNFORMAIION THAT WILL ASSIST IN EXPEI)IIINGSERVICE                                           (Ind*3I.4Piwe.4dth'sasee
 AuTdqh.neNuberR                  dEWhed TsAvatkáJeJ.rSssWcs:




 SigrxoftemeyrOrighl*erre*!iegiVkflbthalf4t                                                   PLAINTIFF                  EB80ItE NUMBER                B

                                                                                           LJDEFENDANT                          1LZ1'15I
  SPACE BELOW FOR USE OF U.S. MARSHAL ONLY DO NOT WRITE BELOW ThIS LINE
 Ia      rtceigc receipt for   the total    Tetal Process Diiisictof          Distaletto          Sige ore   ofAtab ized USMS Deputy or Clerk                 !.   nate
 moeessindicatcd.                                           Oeigin            Serve
 (Sign onhftr t S*L.8J fnsore
 thcmoorUSM2&5mttkdl                                        No._ No_
 Ihathy certify *nd return ihati      0
                                    have personally         sa,o  have legal evidence of service.            0
                                                                                                     have esecuted as theme is Ranazks. the process described
 on the indiviàjal. caiçsoy. aeperation. etc.. at tie adtfres shown tho,eon the on the individeal . cespumiy. euiporatien.de. shonn tithe athkcso inserted below,

                       med retson that     Imn invablc to locate the isdividsal, conspuny. coeposation. etc. nmned shove (&tnisvotbbdow)
 Narnemelividilat aeved(ifn*r.siabovt'J                                                                                          L   A person o       l age and discretion
                                                                                                                                     then residing ind it mtsuanal place

                                                                                                                                 Date
                                                                                                                                                                                am


                                                                                                                                 SmtoflL         B1         ewDqa*y


 Service Fee          Total Mileage Chmgesj           Femiting Fcc      Total Chmges              Advance Deposits       Amount owed to U       ardial'or
                      mchamgaideame                                                                                      IMnctmt ofRSfund)



 REMARKS:




                         I  CLERk OF ThE COURT                                                                                              PRIOR EDI'IIONS MAY BE USED
                         2. USMS RECORD
                         3. NOTICE Of SERVICE
                         4. BILLING STATSMENT To be retigised lathe U.&Mwthalwithpayincnt.
                            iInsymssamm isemed Plamemani promptly payable toILS. Mmthal.                                                                                  Earn USM.285
                         5. AOU4OWLEDOMENTOF RECEIPT                                                                                                                         Rev. 12180
                                                                                                                                                                                          49
     Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 29 of 31
                                       Attachment 9- U.S. Marshal Form 285 (USM-285)




     USM-225   ts   a 5-part form,      FH     out te forr ano pritt 5 c0pes.                                 S1   is   noeded and route as sp                tfed   b&o

U.S. Departutcnt                                                                          PROCESS RECEIPT AND RETURN
Uflited StaleS Marshals &IVIC                                                             See               niions for Service dProcess by          U.S.   Marsha'


                                                                                                                               COURTCASENUMBER
               Adrian Gifliard
 DEFENDA!"T                                                                                                                    TYPE OF PROCESS


                    N     OF INDIVIDUAL.        COMP.                                    ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 SERVE
    AT                  RESS (Saws or         L lpwinane No.            .   Saka(47JP Cetfrl

 _______i___
 SENT) NOTICE OF SERVICE COPY TOREQUES                     AT NAME ANI) ADDRESS BELOW                                      Nwuberorpa,cess to he
                                                    --- ----   -                                        --------
                                                                   --------------------------------------                     cdwthsFo285
                                                                                                                           Iaubet o1'px$itsLobe
                                                                                                                           sovcd in this case

                                                                                                                           Cbe&tfsetaiec



 SPECIAL INSTItUCI'IONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SEVIICE                                           (cflg$se*geapa
 .411 1Wp esWNwab    widEWhd T*t.rzAvefarSetWed:
.L       ,f)




                                                                                                                        LIILEPHO$ENUMB!R                    DA1
                                                                                                                                                                             /
                l'L/                                                                            PLMN'ITFF
                                                                                            ENDANF                                                         ://        /

 /1
     SI'ACE BELOW FOR USE OF LS MARSHAL ONLY- DO NOT WRITE BELOW TH*, LI
 I    iekdgereptfetihetotal Total PtOCCSS Diatristof Distalcito Si arc of' otizcd USMS Depety or CleEk Date
 nwnbcrofjwoccss rndtcatcd.                            Origin                Scne
 (.5 oiilikrUSU2FS I/more
 tIasror*eUSMZS$I,ssbeited                             No._ No_
 I heteby csrtifyetidretunuthatl IT] have pasenaby asimLLJ have iegzi evidence ofvice. Li         cailed asdwevn ii Ronazis. *cpacessdesaibed
 on thHtdivt*ial , c           tporation ttc.. atihcadikessaliown cortheon in imRvztkial .cungiazy, eporalion. etc deowi, atlJtcakcsvinartcdbeIow,

 ci i hereby certify mdrdarn that I   so onable to locate the inbiksaL cc            qsoy.coepuration. etc. nsnedthove(&eiviawbMow)

 Noendt5leoiithaI              riinove                                                                                           I   U   A pecan of tuitabic age and discretion
                                                                                                                                         thetircindieg in dcfcndanEsusualplacc

                                                                                                                                     Date                  lime


                                                                                                                                     SignatwanW&                  rDqadv


 Scivice Fee         Total Mileage Chasgest   Foewarotag Fee            ToW danger                                         Macoat owed to U.S.          talor
                                                                                                                           tAnatend of Rcfimd)



 REMARKS:




                        I. CLERK OF ThE COURT                                                                                                   PRIOR EI11ONS MAY BE USED
                        2. IJSMSRECORI)
                        3. NOTICE OF SERVICE
                        & BILUNG STA1EMENV Tobe rdtuncdtothc U.S. Marshaiwith paymad.
                           if any anouifl isoerest Please rtnin pronçtly payable to US. Marinal.                                                                          Fonn 1)514285
                        5. ACENOWLEDGMENT OF RECEIPT                                                                                                                          Rev. 12/80
                                                                                                                                                                                           49
  Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 30 of 31
                                                                                                    Attachment 9-                 US        Marshal Form 285 (USM-285)




 USM-285        s a 5-part     form    FH outthe form and prmt S copes. Sy                                     as needed and route as sp-cifled below.


                                                                                                             i

                                                                                                                               COURT CASE MJMR
              Adrian Gilliard
DEFENDANT                                                                                                                       TYPE OF PROCESS


                  N ME OF INDIVIDUAL. COMPANY. C0RPORA110N ETC. TO SERVE OR. DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE                          Pi A)                                                      ______                 _________ _____________
                  ADDRESS (SireetorRFD.                                     Sasw a*rJ ZIP CorkI
   AT                                           ,lju1owiV      ..   Citi'




SEND NOTICE OF SERVICE COPY TOREQUES1ER AT NAME AND ADDRESS BELOW                                                                            to ie
                                                                                                                           sorvcdwith this Foun 285

                                                                                                                           Iblubes oIpailiestobc
                                                                                                                           served in this case

                                                                                                                           Cbcst Rwserssec
                                                                                                                           cU.SA

SPECIAL INSTRUCTIONS OR. OTHERINFORMA11ON ThAT WILL ASSIST IN EXPEDITING SERVICE                                              (Ic*BtAW.øeAdthssre&
AUT*pb..neNuabsn              dEø          TIa..sAvgilatüf.rSnvkd:
                   A




5N9&4C of/Ufinic       thor   On      it        ing service en behalf of.                     PLMNIIFF               mEI'HoNEMThSBER                      ME
                                               1i"iizitr7I -j'I7
  SPACE BELOW FOR USE OF U.S. MARSHAL ONLY DO NOT WRITE BELOW THIS L1r4
I a owe crcceipt for the total        Total Process Dirnictof               I   District to   I   SofAtahsetzcdUSMSDqmtyorCkrk                                  Date
number ofl*oceas indicated.                         Origin                      Serve
(       v/or USA! 285 ifmoor
thra nor   USM 2&tsssabnatted}                          No._
I hereby edify and return that 10  have personally anved.LJ have legal evidence of service. LI have executed as shown is Ito arts       e process described
on the individual. cuarmsy. owporatson. etc.. utthc addess shown aboveen the en the individual casgumy,     oration. etc. shown ettbesdukeasinscrtcdbclow,

LI   Iberebycrrtfyandreturnthat 1 arm sasable to locate the huc8siduat cCinanty.                  poretien. etc nansedabove (5,orsrai*rbdow)

Name and title of individual servcd(ffsastalasimthos                                                                              U    A person of table age and discretion
                                                                                                                                       then reading md ndants usual place
                                                                                                                                          Iabode
                                                                                                                                   Date
                                                                                                                                                                              am
                                                                                                                                                                         L.ipm
                                                                                                                                             oflUL hbrthal orDepidy


Service Fee        Total Mileage Chasgest Forwanhag Fee                 Tutal (Barges             Advance Deposits    t.
                                                                                                                           Muo4mt owed to U.S. Mardiar or
                    includhigsndeaw&        I
                                                                                                                           IAmountofltefimd)



REMARKS:




                       I. CLERK OF ThE COURT                                                                                                     PRIOR. EIB13ONS MAY BE USED
                       2, USMS RECORD
                       3. NOTICE OF SERVICE
                       4.   BIWNG STAVEMENV Tobc retwnedtolht U.S MarshalwithpaymdnL
                          Wanyarnoimt isoweut Please mmli prong*Iy payable to U.S. SthaI.                                                                             Form USM-285
                       5. ACKNOWLEDOMENT OF RECEIPT                                                                                                                       Rev.12180
    Case 6:20-cv-00278-ADA-JCM Document 1-2 Filed 04/08/20 Page 31 of 31
                                                                                             Attachment 9- U.S. Marshal Form 285 (USM-285)




    USM-285 is     a   5-part form. Fill out the form and print                      5   copies. Sign as needed and route as                  spified below.



PLAINTIFF                                                                                                             COURT CASE NUMBER
              Adrian Gdhard                                                                                         L____________
DEFENDANT                                                                                                             TYPE OF PROCESS

-                       ME OF lNDIVIDt           .   CO      NY. i'OR    'RAIlON ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEXZE OR CONDEMN

SERVE
   AT
              it h\y
                   ADDRESS      'cow, or      FL).
                                                                a*(rs. .'asoff /JP (sk,
                                                     .Ipasiawso .io


SENDNOTI( I i.IF       SERh      .....I0RIQL
                                COP                    I-STER    TsAMI- AND DDRI            BELOW
                                                                                                                 .ered with this Foun   285


                                                                                                                 Number of panics to be
                                                                                                                 'crscd in this case

                                                                                                                 Check for service
                                                                                                                 on U.S.A.


SPECIAL INS1RUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE                                    (1anaissdA1vEj4gn
Ail Tdeph.eNwwbers             ESd
                            TWsAv.il8kf.rSerWcd:

              A



si4s of,4ttorney other Origthator rcepcating service on behalf oF                         PLAINTIFF           TELEPHONK N5Th4ER                  DATE


k\V 'L/'-                                                                                 DEFENDANT              7q                  IL(3J

    SPACE BELOW FOR USE OF U.S MARSHAL                                                   ONLY DO NOT WRITE BELOW TIllS LI$'E
I acknowledge receipt for the total       Total Pmccss      Dict of        District to     Signature of Authorized USMS Deputy or Clerk                   Date
number  of process indicated.                               Origin         Serve
(Slgn onlyfor USU 285 ifmoor
                                      I




:hsmcmeUSM2b5issubaøjted)                                                  No._            ______________________________ _______
I hereby entity and return that I LI havc personally served .L] have legal evidence of atrvice.     I]   have executed as shown as Rcnsarks. lie process described
 on the Usdivkknl . conçssy. corporation. etc.. at the aekitess thusen above on the on the individeal . crsrgssiy. coiporitiols. etc. shown at the a*kess insaled below.

J    I hereby ceslify and return th I sen enable to locate the IlKhvidiiaL conçany. corporion. etc. named above (See svasa*r below)

Name andtitle of thdividiial served (fnao .wn.n d'art)                                                                  LI    A person of seiilablc age and discretion
                                                                                                                             then residing in defatident's unial place
                                                                                                                              of abode
Addiess (conclok only different then slmw., above)                                                                                              Tc                       am
                                                                                                                                                                         pm

                                                                                                                         Signature of U.S. Mard*l or Deputy



Service Fee         Total Mileage Charges Forwarding Fee                Total Charges      Advance Deposits     Amount owed to U.S. Mariltal or
                    including                                                                                   (Amount of Refuncf"(




REMARKS:




iwaaa                   I. CLERK OF THE COURT
                        2. USMS RECORD
                                                                                                                                     PRIOR EDiTiONS MAY BE USED

                        3. NOTICE OF SERVICE
                        4. BILLING STATEMENr: To be returned to the U.S. Marshal with payment.
                           if any sasmast is oweti Please remit pronçlly payable to US. Marshal.                                                              Form USM-285
                        5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                Rev. 12180
